Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 16, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 51584-9-II

                                Respondent,

        v.

 MANUEL RAY BARNARD,
                                                               UNPUBLISHED OPINION
                                Appellant.

       WORSWICK, J. — Manuel Barnard appeals the trial court’s imposition of discretionary

legal financial obligations (LFOs) arising from his felony conviction. The State concedes that

the criminal filing fee and deoxyribonucleic acid (DNA) collection fee should be waived. We

accept the State’s concession and remand to the trial court to strike the criminal filing fee and

DNA collection fee.

                                              FACTS

       Barnard was convicted of felony violation of a post-conviction no contact order related to

domestic violence. Barnard’s criminal history includes prior felony convictions. As part of

Barnard’s sentence, the court imposed a $200 criminal filing fee and a $100 DNA collection fee.

The trial court also entered an order of indigency for Barnard. Barnard appeals the imposition of

the criminal filing fee and the DNA collection fee.

                                             ANALYSIS

       Relying on State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018), Barnard argues

that the criminal filing fee and the DNA collection fee that the trial court imposed on Barnard are

no longer authorized after the enactment of Engrossed Second Substitute House Bill (ESHB)
No. 51584-9-II


1783. The State concedes that the trial court should strike the criminal filing fee and the DNA

collection fee. We accept the State’s concession, and remand to the trial court to strike the

criminal filing fee and DNA collection fee.

        ESHB 1783 amended RCW 36.18.020(2)(h) to prohibit courts from imposing the $200

criminal filing fee on indigent defendants. LAWS OF 2018, ch. 269, § 17. The amendments to the

LFO statutes apply prospectively to cases that are on direct appeal. Ramirez, 191 Wash. 2d at 747.

        Here, the trial court signed an order of indigency for Barnard. Because Barnard is

indigent, the criminal filing fee is no longer authorized. RCW 36.18.020(2)(h). Thus, we

remand to the trial court to strike the criminal filing fee.

        ESHB 1783 amended the discretionary LFO statutes to prohibit trial courts from

imposing discretionary LFOs on indigent defendants. LAWS OF 2018, ch. 269, § 6. ESHB 1783

also amended RCW 43.43.7541 to make a DNA collection fee nonmandatory if “the state has

previously collected the offender’s DNA as a result of a prior conviction.” LAWS OF 2018, ch.

269, § 18.

        Here, it is uncontested that Barnard is indigent and that he has prior felony convictions.

The State asserts that Barnard previously supplied a DNA sample. Based on the State’s

representation that Barnard has previously supplied a DNA sample, the DNA collection fee is no

longer mandatory and, therefore, no longer authorized. Thus, we remand to the trial court to

strike the DNA collection fee.

        In conclusion, we remand to the trial court to strike the criminal filing fee and the DNA

collection fee.




                                                   2
No. 51584-9-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



 Maxa, C.J.




 Glasgow, J.




                                                3